         Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 1 of 46



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN

 AMY CHILDERS, BARRY EARLS,
 THOMAS FETSCH, CODY ITALIA,
 DAVID KIEL, NAZAR MANSOOR,
 DEBBIE RIDER, TRENT SHORES, STEVE
 SCHUSSLER, CASSIE LIETAERT, RYAN
 INGALLS, CHRIS JESSE, and KAREN
 FLECKENSTEIN, individually and on behalf
 of a class of similarly situated individuals,



                        Plaintiffs,

                v.

 MENARD, INC., a Delaware corporation, and
                                                      No. _20-CV-107____________________
 JOHN DOES 1-10,



                        Defendants.
                                                            JURY TRIAL DEMANDED




                                  CLASS ACTION COMPLAINT

       Plaintiffs AMY CHILDERS, BARRY EARLS, THOMAS FETSCH, CODY ITALIA,

DAVID KIEL, NAZAR MANSOOR, DEBBIE RIDER, TRENT SHORES, STEVE SCHUSSLER,

CASSIE LIETAERT, RYAN INGALLS, CHRIS JESSE, and KAREN FLECKENSTEIN (each

individually a “Plaintiff” and collectively “Plaintiffs”) on their own behalf and on behalf of a class

comprised of individuals similarly situated bring this Class Action Complaint and Demand for Jury

Trial against MENARD, INC. (“Menards” or “Defendant”) and JOHN DOES 1-10 for violating the

terms and conditions of its offered rebates. Plaintiffs and the Class Members purchased Menards’

items to which the rebate applied, timely submitted paperwork for the advertised rebate, but never
           Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 2 of 46



received the advertised rebate at all or in the appropriate amount. Plaintiffs bring this case to enjoin

Menards’ ongoing misleading, unfair and deceptive conduct and its systematic and ongoing breach of

rebate contracts with its customers. By this class action lawsuit, Plaintiffs seek damages, restitution,

injunctive relief and attorneys’ fees against Menards for the conduct detailed herein. Plaintiffs allege

the following based upon their own personal knowledge, acts and experiences or upon information

and belief, including due investigation conducted by their attorneys.


                                      NATURE OF THE ACTION

          1.     The home improvement, “do it yourself” retail sector is big and has grown significantly

in recent years. Between June 2018 and June 2019, American consumers spent nearly $322 billion on

remodeling and home improvement, a 6.8% increase from the prior year.1

          2.     Menards is the largest privately-held home improvement company in the country, with

over 300 locations and revenue of approximately $10 billion annually. It is the third largest home

improvement store in the country, behind only Home Depot and Lowe’s.

          3.     Positioning itself as a lower cost alternative to Home Depot and Lowe’s is a critical

part of Menards’ marketing strategy. Through its ubiquitous sales, promotions and advertising, its

customers and the public generally are implored to “save big money at Menards.”

          4.     One of the most vital strategies Menards employs is its rebate programs. These rebate

programs, particularly its much-hyped store-wide “11% Off Everything” rebate promotion, are a

prominent component of Menards’ advertising and marketing efforts, both inside and outside of its

stores.

          5.     Menards’ 11% Rebate promotion, which is a mail-in program, allows Menards to sell

items at full price to customers, despite the promise of the 11% discount through the rebate.


1  See https://www.housingwire.com/articles/49589-renovation-spending-will-slow-in-2020-after-record-setting-year-
harvard-report-says/ (last visited January 22, 2020).

                                                        2
          Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 3 of 46



However, rather than discount the cost of a given item by placing that item on sale (and thereby

guarantee that it would not receive revenue from the discounted portion), Menards created a rebate

mail-in program designed to reduce the issuance and redemption of rebates.

        6.       Menards benefits from the increased sales that accompany substantial rebate offers

(because consumers think they are getting a deal), as well as the profit margins accruing from the sale

of full-price goods (because consumers rarely receive the appropriate rebate amount).

        7.       A consumer would reasonably expect to receive 11% off its entire purchase based

upon Menards’ representations. But, Menards systematically and intentionally fails to pay the 11%

rebate to consumers who have followed the rebate process, upheld the terms of the agreement

Menards itself has established, purchased items eligible for the 11% rebate, and timely submitted the

necessary paperwork to redeem that rebate. Many Plaintiffs received only a portion of the stated rebate

without any explanation as to why their rebate was reduced. Worse, many Plaintiffs never received

their rebates at all.

        8.       In both instances, Menards breached its contract with Plaintiffs and the Class. Menards

makes a business practice of this breach; systematically and repeatedly violating its rebate agreements

with its customers by failing to pay owed rebates at all or only paying them in part.

        9.       Menards’ rebate process systematically denies its customers the full value of the rebates

that they earned by following the terms of Menards’ rebate program, purchasing items during the

rebate promotional period, and timely submitting the required rebate paperwork.

        10.      In reality, and as detailed below, customers do not actually “save big money” at

Menards. A substantial number of customers never receive the savings and benefits promised by

Menards’ rebate campaigns.




                                                    3
          Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 4 of 46



        11.      Plaintiffs bring this action to put an end to Menards’ unfair, deceptive and illegal

practices, including its ongoing misrepresentations and breaches of its rebate program, and to compel

Menards to compensate its customers for the promised rebates to which they are entitled.

                                                 PARTIES

        12.      Plaintiff Debbie Rider is a natural person and, at all relevant times, a resident of the

State of Illinois.

        13.      Plaintiff Steve Schussler is a natural person and, at all relevant times, a resident of the

State of Illinois.

        14.      Plaintiff Trent Shores is a natural person and, at all relevant times, a resident of the

State of Illinois.

        15.      Plaintiff Barry Earls is a natural person and, at all relevant times, a resident of the State

of Michigan.

        16.      Plaintiff Ryan Ingalls is a natural person and, at all relevant times, a resident of the

State of Michigan.

        17.      Plaintiff David Kiel is a natural person and, at all relevant times, a resident of the State

of Michigan.

        18.      Plaintiff Cassie Lietaert is a natural person and, at all relevant times, a resident of the

State of Michigan.

        19.      Plaintiff Nazar Mansoor is a natural person and, at all relevant times, a resident of the

State of Michigan.

        20.      Plaintiff Cody Italia is a natural person and, at all relevant times, a resident of the State

of Missouri.

        21.      Plaintiff Thomas Fetsch is a natural person and, at all relevant times, a resident of the

State of North Dakota.


                                                      4
          Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 5 of 46



         22.      Plaintiff Karen Fleckenstein is a natural person and, at all relevant times, a resident of

the State of Ohio.

         23.      Plaintiff Amy Childers is a natural person and, at all relevant times, a resident of the

State of Wisconsin.

         24.      Plaintiff Chris Jesse is a natural person and, at all relevant times, a resident of the State

of Wisconsin.

         25.      Defendant Menard Inc. is a Delaware corporation with its principal place of business

located in Eau Claire, Wisconsin. Menards owns and operates over 300 stores in 14 states across the

Midwestern portion of the country and is the third-largest chain of home improvement stores in the

United States.

         26.      Upon information and belief, Menards also controls Rebates International® and

RebateInternational.com® (“Rebates International”), a rebate clearinghouse which operates the

Menards rebate program. Menards registered trademarks on October 11, 2005 and renewed the service

marks in 2015.2

                                      JURISDICTION AND VENUE

         27.      This Court has subject matter jurisdiction over this action pursuant to the Class

Action Fairness Act, 28 U.S.C. § 1332(d)(2) and (6), because the amount in controversy exceeds

the value of $5,000,000, exclusive of interests and costs, because the Class consists of 100 o r

more putative Class Members, and because a number of named Plaintiffs and Class Members are

diverse from Menards, a Delaware corporation with its principal place of business in Wisconsin.




2          See http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4806:i81n93.2.2 (last accessed January 22, 2020); see
also http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4804:1etkna.2.1 (last accessed January 22, 2020).

                                                           5
            Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 6 of 46



        28.      This Court has personal jurisdiction over Menards because it is a corporation with

a principal place of business in Wisconsin, authorized to do business in Wisconsin, transacts

business in Wisconsin, and maintains sufficient minimum contacts in Wisconsin.

        29.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events giving rise to this claim occurred in this District, Menards regularly conducts

business and has its principal place of business in this District, and some of the named Plaintiffs reside

in and suffered harm in this District as a result of Menards’ acts set forth more fully below.

                               COMMON FACTUAL ALLEGATIONS

Menards Uses a Mail-in Rebate Program to Market to Customers in a Competitive Home-
Improvement Marketplace.

        30.      The amount of money American consumers spent on home improvement has

skyrocketed over the past several years.

        31.      In order to gain a competitive advantage in this growing home improvement

marketplace, Menards has attempted to position itself as the low-cost or value option for shoppers.

To that end, Menards uses its rebate offers to market to customers with the promise that they will

“save big money at Menards.”

        32.      Menards’ marketing prominently promotes its rebate programs, which offer

consumers product-specific rebates and the occasional (and much-advertised) 11% rebate off

everything in the store.

        33.      A mail-in rebate program allows Menards to advertise huge price savings to

consumers, all the while designing the program to ensure that some portion of those rebates will never be issued or

redeemed.

        34.      Menards’ rebate program truly is the best of all worlds for Menards. It sells items at

full (or an inflated) price knowing that—as a result of its deceptive, unfair and illegal practices—a

substantial number of consumers will never receive their bargained-for rebates.

                                                        6
          Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 7 of 46



Menards Deceives Customers through its Mail-In Rebate Program.

         35.      Menards employs unfair and deceptive practices in its mail-in rebate program to reduce

the issuance and redemption of rebates.

         36.      Specifically, Menards’ rebate process is designed to deny rebates that its customers

earned by the terms of its rebate program after purchasing items during the rebate promotions and

timely submitting the required paperwork.

         37.      Menards offers a variety of mail-in rebate offers, all of which operate in essentially the

same manner.

         38.      Menards’ mail-in rebate program works as follows:

         39.      First, a customer purchases a product subject to a mail-in rebate.

         40.      Second, the customer goes from the checkout aisle to a separate service desk in each

retail location. The service desk displays a selection of dozens of rebate forms applicable to different

products. At the service desk, the customer must identify the forms that correspond to the particular

rebate(s) the customer seeks to submit.3




3        For online customer purchases of products eligible for rebates, customers can elect to have their rebate receipt
supplied as an attachment to their order confirmation. To redeem the rebate, customers can complete the rebate form
from Menards’ online Rebate Center and mail it with their rebate receipt. See Rebates, available at
https://www.menards.com/main/rebates/c-12553.htm (last accessed January 20, 2020).

                                                           7
         Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 8 of 46



        41.     After purchase, the Menards cashier provides the customer with their purchase receipt,

and with what Menards calls a “rebate receipt.” The customer then takes the rebate receipt to the

rebate desk to obtain a redemption ticket corresponding to the rebate receipt, as shown below:




        42.     From there, a customer must complete the redemption ticket and mail it, along with

the corresponding original rebate receipt, to Rebates International at a P.O. Box in Elk Mound,

Wisconsin. Customers can package multiple rebate receipts and redemption tickets in a single

envelope, if they so desire.

        43.     Menards provides its customers very little information regarding its mail-in rebate

program. Neither Menards nor Rebates International provide phone numbers for customers to inquire

about the status of their submitted rebates.


                                                  8
           Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 9 of 46



         44.       Menards provides a few terms and conditions on mail-in rebates. After customers

make a purchase subject to a rebate, they are informed that they must (i) include the original rebate

receipt, (ii) send it to a specified P.O. Box (“Save 11%, PO Box: 155, Elk Mound, WI 54739-0155”),

(iii) no later than a certain deadline (typically around 21 days from the close of the rebate), and (iv)

allow 6-8 weeks for processing.

         45.       If Menards issues a rebate, it comes in the form of a check that can only be used for

additional purchases at Menards.4

         46.       As detailed in the hundreds of online consumer complaints about Menards’ rebate

program, customers have little to no visibility into their rebates after they comply with the steps

outlined above.

         47.       Menards’ rebate form asks consumers to “Allow 6-8 weeks for processing” but

Menards typically takes far longer than that to issue rebates, as set forth more fully in Plaintiffs’

allegations below.

         48.       The only way consumers can contact Rebates International is through an online form

e-mail submission or a P.O. Box number in Elk Mound, Wisconsin.

         49.       Menards also tells customers they can theoretically track the status of their rebates

online through Rebates International’s rebate tracker.5 Menard’s rebate tracker allows customers to

track the mail-in rebates they have submitted by entering into the Rebates International website either:

1) the tracking number the customer received when they filled out their rebate paperwork; or 2) their

first initial, last name, house number and zip code.




4         Plaintiffs here are not challenging the fact that Menards’ “rebates” are actually in-store credit usable only for
additional purchases. There is a pending class action lawsuit, Rikkers v. Menard, Inc., No. 17-CV-1208 (E.D. Wis. filed Sept.
6, 2017), by which a different class of individuals is challenging Menards’ practice of sending consumers rebates in the
form of in-store credit checks instead of cash.

5        See https://www.rebateinternational.com/RebateInternational/tracking.do (last visited January 22, 2020).

                                                             9
           Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 10 of 46



           50.     However, and as detailed below, for many Menards’ rebate customers, Menards fails

to acknowledge the receipt of their rebate form submissions on Rebates International’s online rebate

tracker, making it impossible for customers to determine what happened to the missing rebates. That

is, after timely submitting the required rebate paperwork, customers enter the required information

into the rebate tracker, but Menards states that it has no information about the customers’ submitted

rebates.

           51.     For many Menards’ rebate customers, this lack of transparency leads to frustration as

they attempt to find out why their rebates are denied or arbitrarily devalued. Some portion of those

rebate customers become so frustrated with the clandestine process that they give up trying to obtain

their contractually-obligated rebates, further enriching Menards. Menard’s many mail-in rebate offers

include Menards’ famous 11% Off Everything rebates (which can apply either store-wide or to

particular items), as well as product-specific rebates for other amounts. The store-wide rebate

advertisements6 are unambiguous:




6          See e.g., https://milled.com/menards/11-off-everything-Yl9JCL4uQYcGTQ7P (last visited January 22, 2020).

                                                          10
    Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 11 of 46




    52.     In fine print at the bottom of the page, the terms and conditions appear as follows:

    “Mail-In Rebate. Rebate is in the form of a merchandise credit check, valid in-store only.
    Merchandise credit check is not valid towards purchases made on MENARDS.COM®.
    Limited to stock on hand. No sorry slips. First come, first served. Future sale price
    adjustments, exchanges and merchandise returns will void the 11% rebate on the items
    adjusted, exchanged and/or returned. Rebate is valid on special ordered products but does not
    extend to the special ordering of any normally stocked items. Not good with any other
    coupons or offers, except Menards® coupons, Menards rebates and manufacturer coupons.
    Multiple receipts may accompany one rebate certificate. Menards reserves the right to limit
    purchases of any and all items to reasonable job lot quantities. Excludes event tickets, gift
    cards, propane purchases, delivery and handling charges, all rental items, minuteKEY ®,
    processing fees, packaging charges and extended service agreements.”7




7   See https://milled.com/menards/11-off-everything-Yl9JCL4uQYcGTQ7P (last visited January 22, 2020).


                                                  11
         Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 12 of 46



         53.     As shown below, Menards also provides product-specific rebates which are separate

from the “11% Off Everything” program. These product-specific rebates similarly make promises

regarding the amount of the rebates, the form they will take, the steps necessary for redemption and,

crucially, the restrictions Menards places on the rebate—the number of items that can be submitted

for rebate and that the rebate is in the form of merchandise credit8:




         54.     The terms and conditions on these flyers, as shown above, are the only terms and

conditions available to consumers at the time of purchase.

Consumers Have Long Complained About the Deceptiveness of Menards’ Mail-in Rebate
Program, but the Program Remains the Same.




8        See http://www.valuetactics.com/wp-content/uploads/2015/10/menards-tempt1a.jpg (last visited January 22,
2020).

                                                       12
         Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 13 of 46



         55.       Menards’ customers have long been complaining about the unfair and deceptive rebate

program for years, accusing Menards of being “con artists” for perpetrating a “scam” and a “ripoff”

for refusing to process customer rebates.9

         56.       The internet is rife with complaints about Menards’ rebate program, with consumers

airing their grievances on Twitter, Facebook, the Better Business Bureau website,10 and a number of

consumer complaint message boards,11 as highlighted below:

              “I bought over $900.00 worth of merchandise at Menards in Toledo, [OH] on 8-25-2018
               I have a rebate coming for $99.68 that I have been waiting 9 weeks so far and haven’t seen
               yet. I spoke with the manager at the Menards store once and the *** manager twice. […]
               Each time all they say is wait longer. I found out the rebate was issued on 9-25-18 and I
               told the manager this info, and all he keeps saying is wait a little longer. It is now 10-24-
               2018 and still nothing [.] They keep saying they will e-mail to find out about my rebate.
               They said they have no phone number to call.”12

              “Will not be shopping @Menards w/its 11% rebate scam. Mail-in but no coupons at cash
               register. Only at Cust. Serv. Desk. Mail in for store rebate – NOT cash back. How many
               people don’t bother? Most people, probably. Lowes w/better quality – here I come!”13


         57.       The majority of the complaints reference consumers who never obtained their rebate

checks altogether. A sampling of these complaints includes:

              “Menards RIPOFF 11% Rebate! Have any of you been ripped off and not received your
               Rebate?? During the Menards 11% rebate we purchased a new Ultra deck and spent
               $14,800 the rebate should have totaled $1,608.96. We applied for the rebates in
               September. The rebate company said they have mailed several refunds that we have not

9        See infra, n. 15-17.
10        See,    e.g.,  https://www.bbb.org/us/wi/elk-mound/profile/business-services/rebate-international-0694-
44002999 (last visited January 22, 2020); https://www.bbb.org/us/wi/elk-mound/profile/business-services/rebate-
international-0694-44002999/complaints (last visited January 22, 2020); https://www.bbb.org/us/il/hanover-
park/profile/building-materials/menard-inc-0694-5000090/complaints (last visited January 22, 2020).

11        See https://menards.pissedconsumer.com/11-rebate-scam-201810241387951.html (last visited January 22,
2020); https://www.consumeraffairs.com/retail/menards.html (last visited January 22, 2020).
12       See https://menards.pissedconsumer.com/11-rebate-scam-201810241387951.html (last visited January 22,
2020).

13       See Pamela Kramer (@pamkramer), Twitter (April             12,   2018   at   8:26   AM),   available   at
https://twitter.com/pamkramer/status/984422515996069888.


                                                       13
         Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 14 of 46



              received. Has this happened to anyone else? I will be filing a legal complaint with the
              Minnesota Attorney General.”14

             “Too bad I rang up $1600 plus and never received rebate. Contact customer service no
              response MENARDS rip-off con artists.”15

             “@Menards 11% Rebate is a total scam. My second over $200 rebate never shows up.
              And u can’t speak to one person about it to help you. #SCAM.”16

             “I keep stellar records and have over 14 rebates that show processed on Menard’s web
              site, yet have not received one penny from them. […] We have several rebates that show
              were issued but we never received them.”17

        58.      Other complaints are from consumers who got a reduced rebate, but never found out

why. A sampling of these complaints includes:


             “Back in July I spent almost $2500 at Menards in Owensboro Ky was to get back $252
              and some change back I have sent email mailed them and Menards letters and Rebate
              international sent an email stating the check was not cashed of course it wasn’t cashed I
              never got it they said they would issue another one guess what still haven’t got it. I’m
              calling the BBB and everyone that might can help this is b[redacted] I’ll take my business
              else where’s can’t trust them to do what right by the customer.”18

             “I have never shopped at Menards but decided when I needed to purchase building
              materials that I would take advantage of the 11% Rebate. All receipts and forms were sent
              in within the correct time frame, but after waiting for several weeks and after multiple
              emails, I received a response that they could issue a stop payment, issue another check and
              within three days of the email, they would mail the rebate check. I have submitted THREE
              different rebates to other companies since my initial rebate application to Rebates
              International and have already received ALL THREE of those rebates. According to the
              Rebates International website the check was process and should have been mailed, but
              here I am again after several weeks with no response and no rebate. The excuse has been
14       See   Bill  Dobbins,  Facebook    (December     17,     2017      at     4:51    PM),      available      at
https://www.facebook.com/pg/Thedobbinsgroup/posts/?ref=page_internal (last visited January 22, 2020).

15       See Dan Lange (@dlange529), Twitter (May 17, 2018 at 11:20                          AM),     available    at
https://twitter.com/dlange529/status/997149935580729344 (last visited January 22, 2020).

16       See Ben Eisenhart (@BEisenhart), Twitter (Sept. 11, 2017 at 10:25                     PM),    available   at
https://twitter.com/BEisenhart/status/907444981207629825 (last visited January 22, 2020).
17      See Menards – Over 14 not received 11% rebates, pissedconsumer.com, available at
menards.pissedconsumer.com/over-14-not-received-11-rebates-201704031029419.html (last visited January 22, 2020).

18        Rebates International-Menards Reviews, Revdex.com, available at https://www.revdex.com/reviews/rebates-
international-menards/3005226 (last visited January 22, 2020).


                                                       14
          Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 15 of 46



               that they use a postcard to send the rebate, but all the information that I have discovered
               is that while a postcard is not first class mail, a postcard should arrive within 5-10 business
               days. THAT HAS NOT BEEN MY EXPERIENCE!”19

         59.       Despite advertising hundreds of millions of dollars in available rebates every year and

representing to customers that they would “save big money”, Menards does not honor the benefit of

the bargain it strikes with its customers. Menards systematically and routinely denies or substantially

underpays promised rebates and takes steps to further drive down the redemption rate.

                                        FACTS SPECIFIC TO PLAINTIFFS

Plaintiff Debbie Rider

         60.       On or about March 2018, Plaintiff Debbie Rider, an Illinois resident, went to a

Menards location in Forsyth, Illinois, to purchase a washer, dryer, microwave and building supplies

during the 11% off everything promotion.

         61.       Rider purchased these products from Menards for a total of approximately $878.77.

         62.       After completing her purchase, Rider went to the rebate center within the Menards

location and retrieved the store-wide 11% off rebate coupons.

         63.       Shortly after her purchases, Rider filled out the rebate coupons and, as instructed by

Menards, included her receipts in envelopes addressed to P.O. Box 99, Elk Mound, WI 54739-0155.

         64.       Rider then waited well beyond the six-to-eight week period for rebate processing and

mailing quoted by Menards, without receiving any rebate. After eight weeks, Rider checked the

Rebates           International         rebate          tracker         (https://www.rebateinternational.com/

RebateInternational/tracking.do); but did not see a rebate.




19        Rebates International-Menards Reviews: Mar. 3, 2019 Complaint from angrymenardscustomer, Revdex.com, available
at https://www.revdex.com/reviews/rebates-international-menards/3005226 (last visited January 22, 2020).


                                                          15
        Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 16 of 46



        65.     Rider contacted Rebates International to follow up regarding the status of her rebate.

Rebates International informed Rider via telephone that they did not receive her rebate voucher or

receipt, even though she had received smaller rebates from Menards without issue in the past.

        66.     Menards breached its contract with Rider by failing to send the rebate checks to Rider

at all, or by failing to send the full amount promised.

        67.     Because of Menards’ unfair and deceptive practices and breach of its representations

regarding the promised 11% rebate, Rider was denied the approximately $96.66 in rebates to which

she was entitled.

Plaintiff Steve Schussler

        68.     On September 9, 2017, Plaintiff Steve Schussler, an Illinois resident, purchased from

his local Menards store in Matteson, Illinois, wood for his deck during the Menards 11% Off

Everything promotion for a total of approximately $3,429.09.

        69.     After completing his purchase, Schussler went to the rebate center within the Menards

location and retrieved the store-wide 11% off rebate coupon.

        70.     Shortly thereafter, Schussler filled out the rebate coupon and, as instructed by

Menards, included it in a single envelope addressed to P.O. Box 99, Elk Mound, WI 54739-0155.

        71.     Schussler then waited well beyond the six-to-eight week period for rebate processing

and mailing quoted by Menards, without receiving any rebate. Schussler never received a rebate.

        72.     Menards breached its contract with Schussler by failing to send the rebate checks to

Schussler at all, or by failing to send the full amount promised.

        73.     Because of Menards’ unfair and deceptive practices and breach of its representations

regarding the promised 11% rebate, Schussler was denied the approximately $377.20 in rebates to

which he was entitled.

Plaintiff Trent Shores

                                                   16
        Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 17 of 46



        74.     On or about July 12, 2017, Plaintiff Trent Shores, an Illinois resident, purchased from

his local Menards store in Galesburg, Illinois, siding during Menards’ 11% Off Everything promotion

for a total of approximately $3,850.75. Shores was told during his purchase by Menards’s employees

that even though the siding was a special purchase, it still qualified for the 11% Off Everything sale.

        75.     After completing his purchase, Shores went to the rebate center within the Menards

location and retrieved the store-wide 11% off rebate coupon.

        76.     Within a week of completing his purchase, Shores filled out the rebate coupon and, as

instructed by Menards, included it in a single envelope addressed to P.O. Box 99, Elk Mound, WI

54739-0155.

        77.     Shores then waited well beyond the six-to-eight week period for rebate processing and

mailing quoted by Menards, without receiving any rebate. Shores and his wife emailed Rebates

International to follow up regarding the status of this rebate on numerous occasions. Ultimately,

Shores was told that Rebates International did not receive his paperwork, and a rebate would not be

forthcoming.

        78.     In or about November 2017, Shores purchased a dishwasher during a Menards 11%

Off Everything sale. The sale was advertised at the front of the Menards store, and in numerous

locations throughout the store, including right in front of the dishwasher that he purchased.

        79.     Shores purchased the dishwasher for approximately $700.

        80.     After purchasing the dishwasher, Shores went to the rebate center within the Menards

location and retrieved the store-wide 11% Off rebate coupon.

        81.     Within a week of completing his purchase, Shores filled out the rebate coupon and

again mailed it to the Elk Mound, Wisconsin address as instructed by Menards.

        82.     Shores did not receive any rebate for his dishwasher purchase, either.




                                                  17
        Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 18 of 46



        83.        As a result of Menards’ repeated failure to provide him with the advertised rebate,

Shores and his wife no longer shop at Menards.

        84.        Menards breached its contract with Shores by failing to send the rebate checks to

Shores at all, or by failing to send the full amount promised.

        85.        Because of Menards’ unfair and deceptive practices and breach of its representations

regarding the promised 11% rebate, Shores was denied the approximately $500.58 in rebates to which

he was entitled.

Plaintiff Barry Earls

        86.        On or about June 17, 2017, Plaintiff Barry Earls, a Michigan resident, went to a

Menards location in South Haven, Michigan, to purchase a garage pole barn garage package during

the 11% Off Everything promotion.

        87.        Earls purchased the pole barn garage package for a total of approximately $6,959.60.

        88.        After completing his purchase, Earls went to the rebate center within the Menards

location and retrieved the store-wide 11% Off rebate coupon.

        89.        Within one week of completing his purchase, Earls filled out the rebate coupon and,

as instructed by Menards, included it in a single envelope addressed to P.O. Box 995, Elk Mound, WI

54739-0155.

        90.        Upon information and belief, Earls’ purchase was eligible for approximately $756.56

in rebates based upon the 11% Off Everything promotion.

        91.        However, on or about November 2017, Earls only received a rebate for approximately

$456.

        92.        In November 2017, Earls contacted Rebates International via e-mail to dispute the

amount of his rebate. Per Rebates International’s instructions, Earls resubmitted his paperwork.

However, that same month Earls received a letter from Rebates International, without further


                                                    18
        Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 19 of 46



explanation, stating that the remainder of his rebate would not be forthcoming. Earls discussed this

letter from Rebates International with a store manager from Menards shortly thereafter. The store

manager told him that she did not understand why Earls did not receive the full amount of rebate

because he “did everything right.”

        93.     Earls has only ever received approximately $456 in rebates, despite completing all the

prerequisites of Menards’ rebate program.

        94.     Menards breached its contract with Earls by failing to send the rebate checks to Earls

at all, or by failing to send the full amount promised.

        95.     Because of Menards’ unfair and deceptive practices and breach of its representations

regarding the promised 11% rebate, Menards denied Earls approximately $300 in rebates to which he

was entitled.

Plaintiff Ryan Ingalls

        96.     In or about January 2019, Plaintiff Ryan Ingalls, a Michigan resident, went to a

Menards location in South Haven, Michigan, to purchase electrical and roofing materials during the

11% Off Everything promotion.

        97.     Ingalls purchased PVC boxes, ridge vents, and concealed stringer hangers from

Menards for a total of approximately $177.41.

        98.     After completing his purchase, Ingalls went to the rebate center within the Menards

location and retrieved the store-wide 11% Off rebate coupon.

        99.     Within one week of completing his purchase, Ingalls filled out the rebate coupon and,

as instructed by Menards, included it in a single envelope addressed to P.O. Box 99, Elk Mound, WI

54739-0155.

        100.    Ingalls then waited well beyond the six-to-eight week period for rebate processing and

mailing quoted by Menards, without receiving any rebate.


                                                   19
        Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 20 of 46



        101.    Ingalls      checked       the      Rebates       International     rebate      tracker

(https://www.rebateinternational.com/RebateInternational/tracking.do); but did not see a rebate for

his purchase of $177.41.

        102.    Ingalls purchased products that Menards advertised as eligible for rebate under the

11% rebate campaign.

        103.    Upon information and belief, and unbeknownst to Ingalls and undisclosed by Menards

prior to the completion of the sale, Menards denied Ingalls the advertised 11% rebate.

        104.    Menards breached its contract with Ingalls by failing to send the rebate checks to

Ingalls at all, or by failing to send the full amount promised.

        105.    Because of Menards’ unfair and deceptive practices and breach of its representations

regarding the promised 11% rebate of $19.50, Ingalls was denied the full amount of the rebate to

which he was entitled.

Plaintiff David Kiel

        106.    In or about late July 2017, Plaintiff David Kiel, a Michigan resident, went to a Menards

location in Bay City, Michigan, to purchase carpet, padding and tile flooring during Menards’ 11% Off

everything promotion.

        107.    Kiel purchased these products from Menards for a total of approximately $2,816.

        108.    After completing his purchase, Kiel went to the rebate center within the Menards

location and retrieved the store-wide 11% Off rebate coupon.

        109.    Within a few days of completing his purchase, Kiel and his wife filled out the rebate

coupon and, as instructed by Menards, included it in a single envelope addressed to P.O. Box 99, Elk

Mound, WI 54739-0155.

        110.    Kiel then waited well beyond the six-to-eight week period for rebate processing and

mailing quoted by Menards, without receiving any rebate. Kiel tried checking the Rebates International


                                                   20
          Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 21 of 46



rebate tracker (https://www.rebateinternational.com/ RebateInternational/tracking.do); but the

website was confusing, and he was discouraged because there was no phone number to contact

Rebates International directly to discuss his rebate. Kiel never received any rebate from Menards.

        111.    Menards breached its contract with Kiel by failing to send the rebate checks to Kiel at

all, or by failing to send the full amount promised.

        112.    Because of Menards’ unfair and deceptive practices and breach of its representations

regarding the promised 11% rebate, Kiel was denied the approximately $256 in rebates to which he

was entitled.

Plaintiff Cassie Lietaert

        113.    In or about September, 2017, Plaintiff Cassie Lietaert, a Michigan resident, went to a

Menards location in Traverse City, Michigan, to purchase a refrigerator during the 11% Off

Everything promotion.

        114.    Lietaert purchased the refrigerator from Menards for a total of approximately $956.71.

        115.    After completing her purchase, Lietaert went to the rebate center within the Menards

location and retrieved the store-wide 11% off rebate coupon.

        116.    Within less than one week of completing her purchase, Lietaert filled out the rebate

coupon and, as instructed by Menards, included it in a single envelope addressed to P.O. Box 99, Elk

Mound, WI 54739-0155.

        117.    Lietaert then waited well beyond the six-to-eight week period for rebate processing

and mailing quoted by Menards, without receiving any rebate. After ten weeks, Lietaert checked the

Rebates         International       rebate        tracker      (https://www.rebateinternational.com

/RebateInternational/tracking.do); and found that the rebate had been processed, but she never

received a rebate voucher.




                                                  21
          Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 22 of 46



          118.   Lietaert contacted Rebates International regarding the status of her rebate, and in

November 2017, Rebates International informed Lietaert via email that it had never received her

rebate.

          119.   Menards breached its contract with Lietaert by failing to send the rebate checks to

Lietaert at all, or by failing to send the full amount promised.

          120.   Because of Menards’ unfair and deceptive practices and breach of its representations

regarding the promised 11% rebate, Menards unfairly and deceptively denied Lietaert the

approximately $105.23 in rebates to which she was entitled.

Plaintiff Nazar Mansoor

          121.   Between May and July 2018, Plaintiff Nazar Mansoor, a Michigan resident, went to a

Menards location in Livonia, Michigan, to purchase masonry, stain gallons, and tools during the 11%

Off Everything promotion.

          122.   Mansoor purchased these products from Menards for a total of approximately

$380.00.

          123.   After completing his purchases, Mansoor went to the rebate center within the Menards

location and retrieved the store-wide 11% Off rebate coupons associated with his purchases.

          124.   Within two to three days of completing his purchases, Mansoor filled out the

appropriate rebate coupons and, as instructed by Menards, included them in the envelopes he

addressed to P.O. Box 99, Elk Mound, WI 54739-0155.

          125.   Mansoor then waited well beyond the six-to-eight week period for rebate processing

and mailing quoted by Menards, without receiving any rebate. After eight weeks, Mansoor stopped by

the customer service desk at the Menards in Livonia, Michigan to inquire about the status of his rebate.

Mansoor was told that he probably had not received the rebate yet and should keep checking his mail.

One month later, Mansoor again visited his local Menards store and asked the customer service desk


                                                   22
         Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 23 of 46



about the status of his rebate. He was told that Menards did not handle the rebates, and that he would

have to check with Rebates International.

         126.      Mansoor contacted Rebates International in late 2018 via the contact information

form at www.rebatesinternational.com. However, Mansoor never received a response to his inquiry.

         127.      Mansoor continued to visit the customer service desk of his local Menards until

January 2019 to inquire about the status of his rebate. To this date, Mansoor has not received a rebate

check.

         128.      Menards breached its contract with Mansoor by failing to send the rebate checks to

Mansoor at all, or by failing to send the full amount promised.

         129.      Because of Menards’ unfair and deceptive practices and breach of its representations

regarding the promised 11% rebate, Mansoor was denied the approximately $98 in rebates to which

he was entitled.

Plaintiff Cody Italia

         130.      In the past five years, Plaintiff Cody Italia, a Missouri resident, has spent a total of

approximately $5,000 at Menards. Italia has spent a minimum of approximately $21 on dog food on

a bi-weekly basis in the past eighteen months.

         131.      On or about February 2, 2019, Italia went to a Menards location in Popular Bluff,

Missouri, to purchase dog food during the 11% Off Everything promotion.

         132.      Italia purchased these products from Menards for a total of approximately $21.99.

         133.      After completing his purchase, Italia went to the rebate center within the Menards

location and retrieved the store-wide 11% Off rebate coupon.

         134.      That same day, Italia filled out the rebate coupon and, as instructed by Menards,

included it in a single envelope addressed to P.O. Box 99, Elk Mound, WI 54739-0155.




                                                     23
        Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 24 of 46



        135.    Italia then waited well beyond the six-to-eight week period for rebate processing and

mailing quoted by Menards, without receiving any rebate. Italia checked the Rebates International

rebate tracker (https://www.rebateinternational.com/RebateInternational/tracking.do); but did not

see a rebate.

        136.    Italia contacted the Menards by phone regarding the status of his rebate, but he never

received an explanation or a rebate voucher.

        137.    Menards denied Italia the approximately $2.42 in rebates to which he was entitled

based on rebate restrictions not disclosed to Italia or the public prior to purchase.

        138.    Italia purchased products that Menards advertised as eligible for rebate under the 11%

rebate campaign that were also eligible for a separate product-specific rebate.

        139.    Menards breached its contract with Italia by failing to send the rebate checks to Italia

at all, or by failing to send the full amount promised.

        140.    Because of Menards’ unfair and deceptive practices and breach of its representations

regarding the promised 11% rebate, Italia was denied the approximately $2.42 in rebates to which he

was entitled.

Plaintiff Thomas Fetsch

        141.    Plaintiff Thomas Fetsch, a North Dakota resident, spends approximately $5,000 on

tools, building materials, and groceries per year at Menards stores in North Dakota. However, he has

only received a handful of rebates through the program since 2015.

        142.    Between February and July 2016, Fetsch went to a Menards location in Bismarck,

North Dakota, to purchase a shop vacuum, smoker pellets, tool sets, and other household supplies

during the 11% Off Everything promotion.

        143.    Fetsch purchased the products from Menards for a total of approximately $1,430.




                                                   24
          Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 25 of 46



        144.      After completing his purchases during each visit, Fetsch went to the rebate center

within the Menards location and retrieved the store-wide 11% Off rebate coupon.

        145.      The same day he completed his purchase, Fetsch filled out the rebate coupon and, as

instructed by Menards, included it in a single envelope addressed to P.O. Box 99, Elk Mound, WI

54739-0155.

        146.      Fetsch then waited well beyond the six-to-eight week period for rebate processing and

mailing quoted by Menards, without receiving any rebate. After waiting for six to eight weeks, Fetsch

checked     the    Rebates    International   rebate    tracker   (https://www.rebateinternational.com

/RebateInternational/tracking.do); and found that there were no pending rebates. There was no

indication that his rebates had been processed.

        147.      Fetsch contacted Rebates International regarding the status of his rebates, and in

December 2016, Rebates International informed Fetsch via e-mail that they did not have a record of

his original or rebate receipts.

        148.      Menards breached its contract with Fetsch by failing to send the rebate checks to

Fetsch at all, or by failing to send the full amount promised.

        149.      Because of Menards’ unfair and deceptive practices and breach of its representations

regarding the promised 11% rebate, Fetsch was denied approximately $157.31 in rebates to which he

was entitled.

Plaintiff Karen Fleckenstein

        150.      In or about July 2019, Plaintiff Karen Fleckenstein, an Ohio resident, went to a

Menards location in Mentor, Ohio, to purchase fence panels during the 11% Off Everything

promotion.

        151.      Fleckenstein purchased multiple items, including food, children’s toys, and post cap

lights, for Menards for a total of approximately $33.47.


                                                   25
          Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 26 of 46



        152.    After completing her purchase, Fleckenstein went to the rebate center within the

Menards location and collected the store-wide 11% off rebate coupon.

        153.    Within one week of completing her purchase, Fleckenstein filled out the rebate coupon

and, as instructed by Menards, included it in a single envelope addressed to P.O. Box 99, Elk Mound,

WI 54739-0155.

        154.    Fleckenstein then waited well beyond the six-to-eight week period for rebate

processing and mailing quoted by Menards, without receiving any rebate. Fleckenstein checked the

Rebates        International       rebate       tracker        (https://www.rebateinternational.com/

RebateInternational/tracking.do) but did not see a rebate.

        155.    To this date Fleckenstein has not received a rebate voucher from Menards for

approximately $3.68.

        156.    Menards breached its contracts with Fleckenstein by failing to send the rebate check

to Fleckenstein at all or by failing to send the full amount promised.

        157.    Because of Menards’ unfair and deceptive practices and breach of its representations

regarding the promised 11% rebate, Fleckenstein was denied the approximately $3.68 in rebates to

which she was entitled.

Plaintiff Amy Childers

        158.    In or about October 2018, Plaintiff Amy Childers, a Wisconsin resident, visited the

www.menards.com website to purchase fence panels online during the advertised 11% Off Everything

promotion.

        159.    Childers purchased the fence panels from Menards for a total of approximately

$1,327.56.

        160.    After completing her purchase, Childers then downloaded the appropriate rebate

coupon corresponding to her purchase from the online Menards Rebate Center.


                                                  26
        Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 27 of 46



        161.    Within one week of completing her purchase, Childers filled out the rebate coupon,

attached her original receipt and, as instructed by Menards, included it in a single envelope addressed

to P.O. Box 995, Elk Mound, WI 54739-0155.

        162.    Childers then waited well beyond the six-to-eight week period for rebate processing

and mailing quoted by Menards, without receiving any rebate.

        163.    After eight weeks, Childers checked the Rebates International rebate tracker

(https://www.rebateinternational.com/RebateInternational/tracking.do); and found that the rebate

had still not been processed and was never even entered into the online tracking system.

        164.    In December 2018, Rebates International informed Childers via email that her

purchase did not qualify for the Menards 11% Off rebate because the items that she purchased were

already on sale and therefore did not qualify for a rebate.

        165.    The fact that the fence panels did not qualify for a rebate because they were on sale

when she purchased them was not disclosed to Childers prior to her purchase. Before purchasing the

fencing panels online, Childers saw language on Menards’ webpage that there was an “11% Rebate on

Everything.” There was no disclosure, at any point before she bought the panels, that the fencing

panels she was about to purchase were on sale and ineligible for the 11% rebate.

        166.    Menards breached its contract with Childers by failing to send the rebate checks to

Childers at all, or by failing to send the full amount promised.

        167.    Menards unfairly and deceptively denied Childers the approximately $146.03 in rebates

to which she was entitled.

Plaintiff Chris Jesse

        168.    On August 23, 2017, Plaintiff Chris Jesse, a Wisconsin resident, went to a Menards

location in Antigo, Wisconsin, to purchase building materials, a furnace, boiler, and piping during the

11% Off Everything promotion.


                                                   27
        Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 28 of 46



        169.    Jesse purchased the building materials, furnace, boiler and piping for a total of

approximately $2,825.35.

        170.    After completing his purchase, Jesse went to the rebate center within the Menards

location and retrieved the store-wide 11% Off rebate coupon. His purchase was eligible for

approximately $310 in rebates based upon the 11% Off Everything promotion.

        171.    On the same day after completing his purchase, Jesse filled out the rebate coupon and,

as instructed by Menards, included it in a single envelope addressed to P.O. Box 995, Elk Mound, WI

54739-0155.

        172.    Jesse then waited well beyond the six-to-eight week period for rebate processing and

mailing quoted by Menards, without receiving any rebate. Jesse checked the Rebates International

rebate tracker (https://www.rebateinternational.com/RebateInternational /tracking.do) and found

no record that his rebate had been issued. Jesse also contacted Menards customer service, who

mentioned that they had no record of his rebate.

        173.    Because of Menards’ unfair and deceptive practices and breach of its representations

regarding the promised 11% rebate Menards unfairly and deceptively denied Jesse the approximately

$310 in rebates to which he was entitled.

                                CLASS ACTION ALLEGATIONS

        174.    Plaintiffs bring this action pursuant to Fed. R. Civ. P. 23(b)(3) on behalf of themselves

and classes of similarly situated individuals defined as follows:

                Nationwide Mail-In Rebate Class: All customers who have a processed
                rebate registered in the Rebates International rebate tracker but who did
                not realize the full 11% rebate which was promised under Menards’ 11%
                Off Everything promotion.

                Illinois Mail-In Rebate Class: All residents of the State of Illinois who
                have a processed rebate registered in the Rebates International rebate
                tracker but who did not realize the full 11% rebate promised under
                Menards’11% Off Everything promotion.


                                                   28
        Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 29 of 46



                Michigan Mail-In Rebate Class: All residents of the State of Michigan
                who have a processed rebate registered in the Rebates International rebate
                tracker but who did not realize the full 11% rebate which was promised
                under Menards’11% Off Everything promotion.

                Missouri Mail-In Rebate Class: All residents of the State of Missouri
                who have a processed rebate registered in the Rebates International rebate
                tracker but who did not realize the full 11% rebate which was promised
                under Menards’11% Off Everything promotion.

                North Dakota Mail-In Rebate Class: All residents of the State of North
                Dakota who have a processed rebate registered in the Rebates
                International rebate tracker but who did not realize the full 11% rebate
                which was promised under Menards’11% Off Everything promotion.

                Ohio Mail-In Rebate Class: All residents of the State of Ohio who have
                a processed rebate registered in the Rebates International rebate tracker
                but who did not realize the full 11% rebate which was promised under
                Menards’11% Off Everything promotion.

                Wisconsin Mail-In Rebate Class: All residents of the State of Wisconsin
                who have a processed rebate registered in the Rebates International rebate
                tracker but who did not realize the full 11% rebate which was promised
                under Menards’ 11% Off Everything promotion.

        175.    Excluded from the Classes identified above are (1) Menards, Menards’ agents,

subsidiaries, parents, successors, predecessors, and any entity or entities in which Menards or its

parents have a controlling interest, and that entity’s or those entities’ current and former employees,

officers, and directors, (2) the Judge to whom this case is assigned and the Judge’s immediate family,

(3) persons who execute and file a timely request for exclusion from the Class, (4) persons who have

had their claims in this matter finally adjudicated and/or otherwise released, and (5) the legal

representatives, successors, and assigns of any such excluded person.

        176.    Numerosity: The exact size of each Class is unknown and is not available to Plaintiffs

at this time, but individual joinder in this case is impracticable. The Classes likely consist of thousands

of individuals as evidenced, among other things, by the numerous complaints submitted online. Class

members will be identified through Menards’ records.



                                                    29
           Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 30 of 46



           177.   Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiffs and the other members of the Classes, and those questions

predominate over any questions that may affect individual members of the Classes. Common

questions for the Classes include but are not limited to the following:

                  a)      Whether Menards had a policy or practice of sending rebate checks to
                  consumers through junk mailers in order to deceive Plaintiffs and other members of
                  the Classes into discarding them and thus not using the rebate checks inside;

                  b)      Whether Menards engaged in deceptive and misleading practices through its
                  mail-in rebate program as described herein and violated public policy;

                  c)      Whether Menards engaged in practices through its mail-in rebate program as
                  described herein in order to breach its contracts with Plaintiffs and other members of
                  the Classes;

                  d)     Whether Menards engaged in practices as described herein which resulted in a
                  breach of the implied covenant of good faith and fair dealing with Plaintiffs and other
                  members of the Classes;

                  e)      Whether Menards engaged in practices as described herein in order to retain
                  monies belonging to Plaintiffs and other members of the Classes and unjustly enriched
                  itself;

                  g)   Whether as a result of Menards’ policies and practices, Plaintiffs and the other
                  members of the Classes have suffered monetary losses;

                  h)      Whether Plaintiffs and the members of the Classes are entitled to monetary,
                  punitive and/or restitutionary remedies and, if so, the nature of those remedies; and

                  i)      Whether Menards should be enjoined from continuing to engage in such
                  practices.

           178.   Typicality: Plaintiffs’ claims are typical of the claims of the other members of their

respective Classes. Plaintiffs and the members of the Classes sustained damages as a result of Menards’

uniform wrongful conduct regarding valid rebates it offered to Plaintiffs and the members for the

Classes.

           179.   Adequacy: Plaintiffs will fairly and adequately represent and protect the interests of

the Classes, and have retained counsel competent and experienced in complex litigations and class


                                                    30
        Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 31 of 46



actions. Plaintiffs have no interests antagonistic to those of the Classes, and Defendant has no

defenses unique to Plaintiffs.

        180.    Superiority: This case is appropriate for certification because class proceedings are

superior to all other available methods for the fair and efficient adjudication of this controversy. The

injuries suffered by the individual members of the Classes are likely to have been relatively small

compared to the burden and expense of individual prosecution of the litigation necessitated by

Defendant’s actions. Absent a class action, it would be difficult, if not impossible, for the individual

members of the Classes to obtain effective relief from Defendant. Even if members of the Classes

themselves could sustain such individual litigation, it would not be preferable to a class action because

individual litigation would increase the delay and expense to all parties and the Court and require

duplicative consideration of the legal and factual issues presented herein. By contrast, a class action

presents far fewer management difficulties and provides the benefits of single adjudication, economy

of scale, and comprehensive supervision by a single Court. Economies of time, effort, and expense

will be fostered, and uniformity of decisions will be ensured.

                                    FIRST CAUSE OF ACTION

                                        Breach of Contract
               (On Behalf of Plaintiffs and the Nationwide Mail-In Rebate Class)

        181.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        182.    By filling in and submitting their redemption tickets to redeem their 11% rebate for

their purchases at Menards stores, Plaintiffs and the Nationwide Mail-In Rebate Class entered into

specific agreements with Menards. Through the redemption tickets, Menards offered rebates and

Plaintiffs and the Nationwide Mail-In Rebate Class members agreed to purchase products under the

premise that they would receive the corresponding rebate checks, to be used at Menards for future

purchases.



                                                    31
        Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 32 of 46



       183.    Specifically, through weekly advertisements, in-store signs, online advertisements,

rebate forms, and receipts, Menards represented and promised to provide Plaintiffs and the

Nationwide Mail-In Rebate Class rebate checks for a specified amount after they purchased certain

products and properly submitted a mail-in rebate.

       184.    Based on the rebate forms that they filled out and submitted, Plaintiffs and the

Nationwide Mail-In Rebate Class agreed to purchase the products that were eligible for rebate. That

is, Plaintiffs and the Nationwide Mail-In Rebate Class paid, and Menards accepted, the purchase price

for the products and submitted valid rebate applications, and therefore performed their obligations

under the specific rebate forms.

       185.    Menards materially breached its specific contracts with Plaintiffs and the Nationwide

Mail-In Rebate Class by failing to send the rebate checks at all or by failing to send the full amount

promised to Plaintiffs and the Nationwide Mail-In Rebate Class members.

       186.    These breaches of contract have directly and proximately caused Plaintiffs and the

Nationwide Mail-In Rebate Class economic injury, including the amount of the rebates that should

have been conspicuously issued for individuals who properly submitted rebate applications, as well as

the interest that should have been accrued following the promised six-to-eight week processing time.

                                   SECOND CAUSE OF ACTION

               Breach of the Implied Covenant of Good Faith and Fair Dealing
              (On Behalf of Plaintiffs and the Nationwide Mail-In Rebate Class)

       187.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       188.    If the Court finds Menards ultimately fulfilled the terms of its contracts, then Menards

has still breached the implied covenant of good faith and fair dealing.

       189.    Implicit in Menards’ specific contracts, namely its rebate forms, with Plaintiffs and

Nationwide Mail-In Rebate Class were provisions prohibiting Menards from engaging in conduct that



                                                   32
        Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 33 of 46



frustrated or impaired Plaintiffs’ and the Nationwide Mail-In Rebate Class’s rights to receive the full

benefits of the agreements.

       190.    Menards acted unreasonably and evaded the spirit of the bargain, and thus breached

the implied covenant of good faith and fair dealing, by failing to send the rebate checks at all or by

failing to send the full amount promised to Plaintiffs and the Nationwide Mail-In Rebate Class

members.

       191.    The aforementioned breaches have directly and proximately caused Plaintiffs and the

Nationwide Mail-In Rebate Class economic injury, including, but not limited to, denying them the

money that was promised through the rebate program, as well as the interest that should have been

accrued following the promised six-to-eight week processing time.

                                  THIRD CAUSE OF ACTION

                                         Unjust Enrichment
In the Alternative to Claims for Breach of Contract and Implied Covenant of Good Faith and
                                         Fair Dealing
              (On Behalf of Plaintiffs and the Nationwide Mail-In Rebate Class)

       192.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       193.    If the Court finds Plaintiffs’ and the Nationwide Mail-In Rebate Class’s contracts with

Menards invalid, non-existent, or unenforceable, Plaintiffs and the members of the Nationwide Mail-

In Rebate Class may be left without any adequate remedy at law.

       194.    Plaintiffs and the Nationwide Mail-In Rebate Class have conferred a benefit upon

Menards in the form of the money it charged and collected from them when they purchased products

with the promise of a rebate.

       195.    Menards’ practice of failing to send the promised rebate checks at all or by failing to

send the full amount promised to Plaintiffs and the Nationwide Mail-In Rebate Class members

resulted in Plaintiffs and members of the Nationwide Mail-In Rebate Class being denied the benefit

of redeeming their full rebates as promised. Further, Menards benefits because its rebate program is

                                                   33
        Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 34 of 46



designed to reduce the issuance of and to discourage customers’ redemption of rebates, because rebate

checks are mailed to customers in cardstock junk mailers displaying advertisements. Menards

appreciates and/or has knowledge of the benefits conferred upon it by Plaintiffs and the Nationwide

Mail-In Rebate Class.

       196.    Under principles of equity and good conscience, Menards should not be permitted to

retain the monies belonging to Plaintiffs and the Nationwide Mail-In Rebate Class that they unjustly

received as a result of its wrongful conduct described herein.

       197.    Accordingly, Plaintiffs, on behalf of themselves and the other members of the

Nationwide Mail-In Rebate Class, seek restitution and disgorgement of all amounts that should have

been paid to them, by which Menards has been unjustly enriched.

                                 FOURTH CAUSE OF ACTION

                                Violation of Wis. Stat. § 100.18
               (On Behalf of Plaintiffs and the Wisconsin Mail-In Rebate Class)

       198.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       199.    Wis. Stat. § 100.18 prohibits a corporation from making any advertisement,

announcement, representation, or statement of fact which is untrue, deceptive, or misleading with the

intent to sell, distribute, increase the consumption of or in any way dispose of any real estate,

merchandise, securities, employment, services, or anything offered by such corporation.

       200.    Wis. Stat. § 100.18 applies to Menards’ actions and conduct described herein because

Menards advertised, announced, represented, and otherwise made statements of fact in connection

with the sale of merchandise in Wisconsin.

       201.    Menards’ actions in affirmatively representing and advertising specific rebates and then

imposing undisclosed rebate limitations violates Wis. Stat. § 100.18(1) and (9)(a) and, as described

herein, have resulted, and will result, in damages to Plaintiffs and the members of the Wisconsin Mail-

In Rebate Class.
                                                   34
         Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 35 of 46



        202.     Upon information and belief, and given the fact that Menards offered, implemented

and/or managed the Menards rebate program, Menards knew or should have known that it

deceptively and unfairly advertised the Menards rebate program to consumers, and misrepresented

the amount of the rebate checks mailed to customers.

        203.     Specifically, Menards promised consumers, through its “11% Off Everything” rebate

promotion, that if they purchased any product at Menards during the promotion and timely sent in a

completed rebate form, they would receive a rebate check amounting to 11% of the value of their

purchase within 6-8 weeks.

        204.     Despite those promises, Menards did not provide a full rebate check to the members

of the Wisconsin Mail-In Rebate Class and minimized its rebate obligations.

        205.     Menards also sent Plaintiffs’ rebate checks far outside the six to eight week processing

period, if it sent the checks at all.

        206.     Menards represented to consumers that the “after mail-in rebate” prices listed in store

could feasibly be obtained by the average consumer following the prescribed rebate process.

        207.     As a direct and proximate cause of Menards’ deceptive and unfair trade practices,

Plaintiffs and the Wisconsin Mail-In Rebate Class suffered actual damages, including monetary losses

for the amount of the rebate check they should have (but did not) receive, as well as monetary losses

for the purchase price of the product altogether (as they would have chosen not to purchase the

product or to purchase it elsewhere).

        208.     Menards’ failure to fulfill its rebate obligations to Plaintiffs and the Wisconsin Mail-In

Rebate Class members was unfair, deceptive, and misleading.

        209.     Menards’ conduct is in violation of Wis. Stat. § 100.18(1) and (9)(a), and Plaintiffs and

the members of the Wisconsin Mail-In Rebate Class are thus entitled to damages totaling twice the

amount of pecuniary loss, costs, reasonable attorney’s fees, injunctive relief prohibiting Defendant’s


                                                    35
        Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 36 of 46



untrue, deceptive, and misleading advertising going forward, and any other penalties or awards that

may be appropriate under applicable law.

                                   FIFTH CAUSE OF ACTION

       Violation of the Illinois Consumer Fraud and Deceptive Business Practices Act
                                    815 ILCS 505/1, et seq.
                (On Behalf of Plaintiffs and the Illinois Mail-In Rebate Class)

        210.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        211.    The Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1,

et seq. (“ICFA”), protects both consumers and competitors by promoting fair competition in

commercial markets for goods and services.

        212.    The ICFA prohibits any unlawful, unfair, or fraudulent business acts or practices

including the employment of any deception, fraud, false pretense, false promise, false advertising,

misrepresentation, or the concealment, suppression, or omission of any material fact, with intent that

others rely upon the concealment, suppression, or omission of such material fact, or the use or

employment of any practice described in Section 2 of the “Uniform Deceptive Trade Practices Act”.

815 ILCS 505/2.

        213.    The ICFA applies to Menards’ actions and conduct described herein because its

conduct resulted in the sale of goods and services in Illinois.

        214.    As a corporation, Menards is a “person” as defined by Section 505/1(c) of the ICFA.

        215.    The goods Menards sold to Plaintiffs were “merchandise” within the meaning of

Section 505/1(b) of the ICFA, and the Menards’ sale of those items was considered “trade” or

“commerce” under Section 505/1(f) of the ICFA.

        216.    Menards’ actions in affirmatively representing and advertising specific rebates and

failing to pay offends public policy, deceived Plaintiffs and the Illinois Mail-In Rebate Class and as




                                                    36
         Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 37 of 46



described herein, and have resulted, and will result in, damages to Plaintiffs and the members of the

Illinois Mail-In Rebate Class.

        217.     Upon information and belief, and given the fact that Menards offered, implemented

and/or managed the Menards rebate program, Menards knew or should have known that it

deceptively and unfairly advertised the Menards rebate program to consumers, and misrepresented

the amount of the rebate checks mailed to customers.

        218.     Specifically, Menards promised consumers, through its “11% Off Everything” rebate

promotion, that if they purchased any product at Menards during the promotion and timely sent in a

completed rebate form, they would receive a rebate check amounting to 11% of the value of their

purchase within six to eight weeks.

        219.     Despite those promises, Menards did not provide a full rebate check to the members

of the Illinois Mail-In Rebate Class and minimized its rebate obligations.

        220.     Menards also sent Plaintiffs’ rebate checks far outside the six to eight week processing

period, if it sent the checks at all.

        221.     Defendant represented to consumers that the “after mail-in rebate” prices listed in

store could feasibly be obtained by the average consumer following the prescribed rebate process.

        222.     As a direct and proximate cause of Menards’ deceptive and unfair trade practices,

Plaintiffs and the Illinois Mail-In Rebate Class suffered actual damages, including monetary losses for

the amount of the rebate check they should have (but did not) received, and monetary losses for the

purchase price of the product altogether (as they would have chosen not to purchase the product or

to purchase it elsewhere).

        223.     As a result of Defendant’s material misrepresentations regarding Menards, Defendant

violated section 501/2(a)(9) of the Uniform Deceptive Trade Practices Act (“DTPA”) which

proscribes “advertis[ing] goods or services with intent not to sell them as advertised.”


                                                   37
        Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 38 of 46



       224.    Menards’ failure to fully and timely fulfill its rebate obligations to Plaintiffs and the

Illinois Mail-In Rebate Class members was unfair and deceptive.

       225.    Menards’ conduct is in violation of the ICFA, and Plaintiffs and the members of the

Illinois Mail-In Rebate Class are thus entitled to damages totaling twice the amount of pecuniary loss,

costs, reasonable attorney’s fees, injunctive relief prohibiting Defendant’s unfair and deceptive

advertising going forward, and any other penalties or awards that may be appropriate under applicable

law.

                                  SIXTH CAUSE OF ACTION

                    Violation of the Michigan Consumer Protection Act
                             Mich. Comp. Laws § 445.901, et seq.
               (On Behalf of Plaintiffs and the Michigan Mail-In Rebate Class)

       226.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       227.    The Michigan Consumer Protection Act, Mich. Comp. Laws §445.901, et seq.

(“MCPA”), prohibits unfair, unconscionable, or deceptive methods, acts or practices in the conduct

of trade or commerce.

       228.    Namely, under §445.903, the MCPA prohibits false advertising in the conduct of trade

or commerce.

       229.    The MCPA applies to Menards’ actions and conduct described herein because the

deceptive methods, acts and practices occurred in the conduct of trade or commerce in Michigan.

       230.    As a corporation, Menards is a “person” as defined by MCPA Section 445.902(d).

       231.    Menards’ actions in affirmatively representing and advertising specific rebates and then

failing to pay offends public policy, deceived Plaintiffs and the Michigan Mail-In Rebate Class as

described herein, and have resulted, and will result, in damages to Plaintiffs and the members of the

Michigan Mail-In Rebate Class.




                                                   38
         Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 39 of 46



        232.     Upon information and belief, and given the fact that Menards offered, implemented

and/or managed the Menards rebate program, Menards knew or should have known that it

deceptively and unfairly advertised the Menards rebate program to consumers, and misrepresented

the amount of the rebate checks mailed to customers.

        233.     Specifically, Menards promised consumers, through its “11% Off Everything” rebate

promotion, that if they purchased any product at Menards during the promotion and timely sent in a

completed rebate form, they would receive a rebate check amounting to 11% of the value of their

purchase within six to eight weeks.

        234.     Despite those promises, Menards did not provide a full rebate check to the Michigan

Mail-In Rebate Class and minimized its rebate obligations.

        235.     Menards also sent Plaintiffs’ rebate checks far outside the six to eight week processing

period, if it sent the checks at all.

        236.     Defendant represented to consumers that the “after mail-in rebate” prices listed in

store could feasibly be obtained by the average consumer following the prescribed rebate process.

        237.     As a direct and proximate cause of Menards’ deceptive and unfair trade practices,

Plaintiffs and the Michigan Mail-In Rebate Class suffered actual damages, including monetary losses

for the amount of the rebate check they should have (but did not) received, as well as monetary losses

for the purchase price of the product altogether (as they would have chosen not to purchase the

product or to purchase it elsewhere).

        238.     Menards’ failure to fully and timely fulfill its rebate obligations to Plaintiffs and the

Michigan Mail-In Rebate Class members was unfair and deceptive.

        239.     Menards’ conduct is in violation of the MCPA, and Plaintiffs and the members of the

Michigan Mail-In Rebate Class are thus entitled to damages totaling twice the amount of pecuniary

loss, costs, reasonable attorney’s fees, injunctive relief prohibiting Defendant’s unfair and deceptive


                                                    39
        Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 40 of 46



advertising going forward, and any other penalties or awards that may be appropriate under applicable

law.

                                 SEVENTH CAUSE OF ACTION

                   Violation of the Missouri Merchandising Practices Act
                            Missouri Rev. Stat. § 407.010, et. seq.
               (On Behalf of Plaintiffs and the Missouri Mail-In Rebate Class)

       240.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       241.    The Missouri Merchandising Practices Act § 407.010, et seq. (“MMPA”), prohibits

unfair or deceptive acts or practices in connection with consumer transactions.

       242.    The MMPA applies to Menards’ actions and conduct described herein because the

unfair and deceptive acts or practices occurred in connection with trade or commerce within the

meaning of MMPA § 407.010(7).

       243.    As a corporation, Menards is a “person” as defined by MMPA § 407.010(5).

       244.    Further, under §407.020, the MCPA prohibits false advertising in connection with

consumer transactions.

       245.    Menards’ actions in affirmatively representing and advertising specific rebates and then

failing to pay offends public policy, deceived Plaintiffs and the Missouri Mail-In Rebate Class as

described herein, and have resulted, and will result in, damages to Plaintiffs and the members of the

Missouri Mail-In Rebate Class.

       246.    Upon information and belief, and given the fact that Menards offered, implemented

and/or managed the Menards rebate program, Menards knew or should have known that it

deceptively and unfairly advertised the Menards rebate program to consumers, and misrepresented

the amount of the rebate checks mailed to customers.

       247.    Specifically, Menards promised consumers, through its “11% Off Everything” rebate

promotion, that if they purchased any product at Menards during the promotion and timely sent in a


                                                   40
         Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 41 of 46



completed rebate form, they would receive a rebate check amounting to 11% of the value of their

purchase within six to eight weeks.

        248.     Despite those promises, Menards did not provide a full rebate check to the Missouri

Mail-In Rebate Class and minimized its rebate obligations.

        249.     Menards also sent Plaintiffs’ rebate checks far outside the six to eight week processing

period, if it sent the checks at all.

        250.     Defendant represented to consumers that the “after mail-in rebate” prices listed in

store could feasibly be obtained by the average consumer following the prescribed rebate process.

        251.     As a direct and proximate cause of Menards’ deceptive and unfair trade practices,

Plaintiffs and the Missouri Mail-In Rebate Class suffered actual damages, including monetary losses

for the amount of the rebate check they should have (but did not) received, as well as monetary losses

for the purchase price of the product altogether (as they would have chosen not to purchase the

product or to purchase it elsewhere).

        252.     Menards’ failure to fully and timely fulfill its rebate obligations to Plaintiffs and the

Missouri Mail-In Rebate Class members was unfair, deceptive, and misleading.

        253.     Menards’ conduct is in violation of the MMPA, and Plaintiffs and the members of the

Missouri Mail-In Rebate Class are thus entitled to damages totaling twice the amount of pecuniary

loss, costs, reasonable attorney’s fees, injunctive relief prohibiting Menards’ unfair and deceptive

advertising going forward, and any other penalties or awards that may be appropriate under applicable

law.

                                    EIGHTH CAUSE OF ACTION

                    Violation of the North Dakota Unfair Trade Practices Law
                              N.D. Cent. Code §§ 51-15-01 – 51-15-11
                  (On Behalf of Plaintiffs and the North Dakota Mail-In Rebate Class)

        254.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.


                                                     41
         Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 42 of 46



        255.     The North Dakota Unfair Trade Practices Law § 51-15-01, et seq. (“UTPL”), prohibits

unfair or deceptive acts or practices in connection with consumer transactions.

        256.     The UTPL applies to Menards’ actions and conduct described herein because the

unfair and deceptive acts or practices occurred in connection with the sale or advertisement of

merchandise within the meaning of UTPL § 51-15-01.

        257.     Further, under § 51-15-02, the UTPL prohibits false advertising in connection with

the sale or advertisement of any merchandise.

        258.     As a corporation, Menards is a “person” as defined by UTPL § 51-15-01.

        259.     Menards’ actions in affirmatively representing and advertising specific rebates and then

failing to pay offends public policy, deceived Plaintiffs and the North Dakota Mail-In Rebate Class as

described herein, and have resulted, and will result in, damages to Plaintiffs and the members of the

North Dakota Mail-In Rebate Class.

        260.     Upon information and belief, and given the fact that Menards offered, implemented

and/or managed the Menards rebate program, Menards knew or should have known that it

deceptively and unfairly advertised the Menards rebate program to consumers, and misrepresented

the amount of the rebate checks mailed to customers.

        261.     Specifically, Menards promised consumers, through its “11% Off Everything” rebate

promotion, that if they purchased any product at Menards during the promotion and timely sent in a

completed rebate form, they would receive a rebate check amounting to 11% of the value of their

purchase within six to eight weeks.

        262.     Despite those promises, Menards did not provide a full rebate check to the North

Dakota Mail-In Rebate Class and minimized its rebate obligations.

        263.     Menards also sent Plaintiffs’ rebate checks far outside the six to eight week processing

period, if it sent the checks at all.


                                                   42
        Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 43 of 46



       264.       Defendant represented to consumers that the “after mail-in rebate” prices listed in

store could feasibly be obtained by the average consumer following the prescribed rebate process.

       265.       As a direct and proximate cause of Menards’ deceptive and unfair trade practices,

Plaintiffs and the North Dakota Mail-In Rebate Class suffered actual damages, including monetary

losses for the amount of the rebate check they should have (but did not) received, as well as monetary

losses for the purchase price of the product altogether (as they would have chosen not to purchase

the product or to purchase it elsewhere).

       266.       Menards’ failure to fully and timely fulfill its rebate obligations to Plaintiffs and the

North Dakota Mail-In Rebate Class members was unfair, deceptive, and misleading.

       267.       Menards’ conduct is in violation of the UTPL and Plaintiffs and the members of the

North Dakota Mail-In Rebate Class are thus entitled to damages totaling twice the amount of

pecuniary loss, costs, reasonable attorney’s fees, injunctive relief prohibiting Defendant’s unfair and

deceptive advertising going forward, and any other penalties or awards that may be appropriate under

applicable law.

                                     NINTH CAUSE OF ACTION

                       Violation of the Ohio Consumer Sales Practices Act
                              Ohio Rev. Stat. Ann. § 1345.01, et seq.
                    (On Behalf of Plaintiffs and the Ohio Mail-In Rebate Class)

       268.       Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       269.       The Ohio Consumer Sales Practices Act § 1345.01, et seq. (“CSPA”), prohibits unfair

or deceptive acts or practices in connection with consumer transactions.

       270.       The CSPA applies to Menards’ actions and conduct described herein because the

unfair and deceptive acts or practices occurred in connection with trade or commerce within the

meaning of § 1345.01 (A).

       271.       As a corporation, Menards is a “person” as defined by § 1345.01 (B).


                                                      43
         Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 44 of 46



        272.     Menards’ actions in affirmatively representing and advertising specific rebates and then

failing to pay offends public policy, deceived Plaintiffs and the Ohio Mail-In Rebate Class as described

herein, and have resulted, and will result in, damages to Plaintiffs and the members of the Ohio Mail-

In Rebate Class.

        273.     Upon information and belief, and given the fact that Menards offered, implemented

and/or managed the Menards rebate program, Menards knew or should have known that it

deceptively and unfairly advertised the Menards rebate program to consumers, and misrepresented

the amount of the rebate checks mailed to customers.

        274.     Specifically, Menards promised consumers, through its “11% Off Everything” rebate

promotion, that if they purchased any product at Menards during the promotion and timely sent in a

completed rebate form, they would receive a rebate check amounting to 11% of the value of their

purchase within six to eight weeks.

        275.     Despite those promises, Menards did not provide a full rebate check to the Ohio Mail-

In Rebate Class and minimized its rebate obligations.

        276.     Menards also sent Plaintiffs’ rebate checks far outside the six to eight week processing

period, if it sent the checks at all.

        277.     Defendant represented to consumers that the “after mail-in rebate” prices listed in

store could feasibly be obtained by the average consumer following the prescribed rebate process.

        278.     In conjunction with the violations of CSPA, set forth above, Defendant violated §

4165.02 (11) of the Uniform Deceptive Trade Practices Act (“DTPA”) which proscribes “advertis[ing]

goods or services with intent not to sell them as advertised.”

        279.     As a direct and proximate cause of Menards’ deceptive and unfair trade practices,

Plaintiffs and the Ohio Mail-In Rebate Class suffered actual damages, including monetary losses for

the amount of the rebate check they should have (but did not) received, as well as monetary losses for


                                                   44
        Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 45 of 46



the purchase price of the product altogether (as they would have chosen not to purchase the product

or to purchase it elsewhere).

       280.    Menards’ failure to fully and timely fulfill its rebate obligations to Plaintiffs and the

Ohio Mail-In Rebate Class members was unfair, deceptive, and misleading.

       281.    Menards’ conduct is in violation of the CSPA and Plaintiffs and the members of the

Ohio Mail-In Rebate Class are thus entitled to damages totaling twice the amount of pecuniary loss,

costs, reasonable attorney’s fees, injunctive relief prohibiting Defendant’s unfair and deceptive

advertising going forward, and any other penalties or awards that may be appropriate under applicable

law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and the Classes, respectfully requests that

this Court enter an order:

          Certifying this case as a class action on behalf of the Classes defined above, appointing
           Plaintiffs as class representatives and appointing their counsel as class counsel;

          Declaring that Defendant’s actions, as set out above, constitute (i) violations of the
           consumer protection laws stated above, (ii) breach of contract, (iii) breach of the implied
           covenant of good faith and fair dealing, and (iv) unjust enrichment (in the alternative to
           breach of contract);

          Awarding injunctive and other equitable relief as necessary to protect the interests of the
           Classes, including, inter alia, an order prohibiting Menards from engaging in the wrongful
           and unlawful acts described herein;

          Awarding damages to Plaintiffs and the Classes in an amount to be determined at trial, or,
           in the alternative, awarding restitution to Plaintiffs and the Classes in an amount to be
           determined at trial, and requiring Menards to disgorge all amounts by it was unjustly
           enriched;

          Awarding Plaintiffs and the Classes their reasonable litigation expenses and attorneys’ fees;

          Awarding Plaintiffs and the Classes pre- and post-judgment interest, to the extent
           allowable; and

          Awarding such other and further relief as equity and justice may require.

                                                  45
Case: 3:20-cv-00107-slc Document #: 1 Filed: 02/06/20 Page 46 of 46



                                    JURY DEMAND

Plaintiffs demand a trial by jury for all issues so triable.



                                                   Respectfully submitted,



                                                   __/s/Eric J. Haag_____________________
                                                   Eric J. Haag
                                                   Atterbury, Kammer & Haag, S.C.
                                                   8500 Greenway Blvd., Suite 103
                                                   Middleton, WI 53562
                                                   Telephone:(608) 821-4600
                                                   Fax:(608)821-4610
                                                   E-mail: ehaag@wiscinjurylawyers.com


                                                   Sabita J. Soneji
                                                   V Chai Oliver Prentice
                                                   Tycko & Zavareei LLP
                                                   1970 Broadway, Suite 1070
                                                   Oakland, CA 94612
                                                   Telephone: (510) 254-6808
                                                   Facsimile: (202) 973-0950
                                                   E-mail: ssoneji@tzlegal.com

                                                   Attorneys for Plaintiffs, individually
                                                   and on behalf of a class of similarly
                                                   situated individuals




                                             46
